DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 21 are presented for examination.  The preliminary amendment filed 4-1-2021 cancelled claim 1 and added new claims  2 to 21.

Information Disclosure Statement
The references listed in the information disclosure statement submitted on 4-29-2021 and 1-6-2022 have been considered by the examiner (see attached PTO-1449).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 7, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8 and 16 of U.S. Patent No. 10,964,349 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious variation of the patent claims.  The claims are similar in scope since all the limitations of the instant application are found in the claims of the patent and therefore the claims are not patentably distinct from each other.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of the patent can be 
 
USP 10, 964, 349 B2
Instant Application 17/216/227
1. A system comprising: 
2. (New) A system comprising:
one or more processors; and
one or more processors;
one or more computer readable storage media communicatively coupled to the one or more processors and storing instructions executable by the one or more processors to: 
and one or more non-transitory computer readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to:
receive first sensor data;
receive first sensor data;
determine, based at least in part on the first sensor data, 

receive second sensor data;
receive second sensor data that is based at least in part on the first sensor data;
determine, based at least in part on the first sensor data and the second sensor data, a second indication of a second object in the environment;

 determine a difference between the first indication and the second indication;
determine a difference between the first sensor data and the second sensor data; and based at least in part on the difference,
and at least one of:
at least one of:
initiate a response based at least in part on the difference,
 initiate a response,
or output, based at least in part on the first sensor data and the second sensor data, an indication to train a machine learning system.
or output an indication to train a machine learning system.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 2, 4, 7, 9, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (USPAP 2019/0221121).
Claims 2, 7 and 18:
Guo teaches a method and an apparatus for learning representation of detected objects, the apparatus comprising:  a vehicle platform (103) with processor(s) (115) executing software instructions for performing computer functions of data signals received (see fit. 1 and par. 0029).  Guo also teaches that the vehicle platform includes a memory (117) and vehicle data storage (121) for storing operation and application data (see par. 0029).  Guo further teaches that the vehicle data store is a non-transistory storage media storing various types of data (see par. 0036).
	Guo teaches that the sensor(s) (113) comprises multiple different types of sensors such as image capture/ optical sensors capturing surrounding environment (see par. 0034 to 0035).
Guo further teaches that the sensors (113) may also capture road scene images (see par. 0037).  Guo teaches that the image data includes modality features that are process by a multi-view observation application (120) wherein the first and second images of first and second objects detected forms sets of multi-modal features that are analyzed and compared for their similarities and differences (see par. 0050 et seq.).  
Guo teaches that a geolocation is received for the image data such as the location of the image captured which reads on “receive second sensor data that is based at least in part on the first sensor data” (see par. 0051).  Guo teaches that the similarities of the first and second multi-modal data are normalized creating a model that is outputted and are used for learning a machine 
	As per claims 4, 9 and 20, Guo teaches that multi-view image capture are normalized and creates a first and second modality data that is outputted and used for machine learning (see par. 0053 et seq.).

Allowable Subject Matter
Claims 3, 5 to 6, 8, 10 to 17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vallespi-Gonzalez et al.		(USPAP 2017/0200273) discloses  an image based detection system that receives data form an image sensor and a LIDAR sensor and outputs the estimated location data of the detected object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112